Opmion by
Tilson, J.
The record showed that certain of the pincushions or emeries are in chief value of cotton having a staple of less than 1% inches in length and are similar to those involved in Abstract 48406. They were therefore held dutiable at 40 percent under paragraph 923, as claimed. Other items consist of pincushions or emeries made or cut from velvet pile fabrics composed in chief value of cotton having a staple of less than 1% inches in length and similar to those involved in said Abstract 48406 except that the items in question are made or cut from velvet pile fabric. The record in said abstract was admitted in evidence. In accordance therewith the last-mentioned items were held dutiable at 62% percent under paragraph 909, as claimed.